                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                       Plaintiff,                                     4:05CR3044

        vs.
                                                           MEMORANDUM AND ORDER
ALFONZO TRAYMAYNE LEE,

                       Defendant.


The defendant’s adjustment to prison has been, at best, mixed, That is:


               Mr. Lee has been sanctioned for violations including use/possession
               of alcohol drugs (x4); possess dangerous weapon (x3); assault staff
               member/run away from staff to destroy contraband; fighting;
               giving/accepting money without authorization; being insolent to
               staff; possess unauthorized item (cooking oil); smoking marijuana;
               and abusing phone privileges.

               Mr. Lee has completed the drug education program and non-
               residential drug counseling program. He has also completed
               numerous educational and self- help programs during his
               incarceration. Many of the programs are related to parenting and
               financial responsibility. He earned his GED in March 2007.


Filing 203.

       His criminal history category is IV. He is serving a sentence for the crack conviction that

would fall within, at the low end, the applicable Guideline range at this time together with a

consecutive sentence for a gun: 168 months on the conspiracy count and 84 months consecutive

on the gun charge. Although the defendant is eligible for a sentence reduction under the First Step

Act on the drug charge because the original sentence was based upon judge found facts, it also true

that I varied downward to what the Guideline sentence would have been now.
       Exercising my discretion, and taking into consideration each and all of the statutory

sentencing factors,

       IT IS ORDERED that motion for sentence reduction under the First Step Act, Filing no.

232, is denied. The motion to restrict, Filing no. 234, is granted.


       Dated this 25th day of March, 2020.

                                                       BY THE COURT:



                                                       Richard G. Kopf
                                                       Senior United States District Judge




                                                  2
